The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendments filed on November 15, 2021.

Status of Claims
Claims 1, 8, and 15 are amended. Claims 1-20 are pending in the application.

Priority
The priority date that has been considered for this application is February 20, 2019. 

Information Disclosure Statement
  The information disclosure statements (IDS) submitted on 10/5/2021 (2) and on 1/7/2022 (2) were filed before the mailing date of the Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
Claim Objections: Applicant’s amendments to claims appropriately addressed the claim objections to claims 1-7 and 15-20, the objections to these claims are withdrawn.
Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; refer to response to arguments section of this office action below.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully 

            (B).      Claimed limitations are provided with the Bold fonts in the art rejection.

Claim Objections
Claims 8-14 are objected to because of informalities.

Claim 8 is objected to because of the following informalities:  
At the end of line 23, --and-- appears to be missing.
Dependent claims 9-14 are objected to for the same reason because of their dependency from claim 8.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al (US 20190018874 A1, hereinafter “Eberlein”) in view of Ahuja (US 20110289047 A1, hereinafter “Ahuja”) and Pitre (US 20150200943 A1, hereinafter “Pitre”).

Regarding claim 1 (Currently Amended), Eberlein teaches 
A multi-tenant cloud-based identity management system for a plurality of tenants (para [0024], “…The enterprise service cloud may be supported by an enterprise service cloud infrastructure layer (e.g., a private and/or public cloud infrastructure) to provide application 270 services (e.g., native applications, Java cloud applications, portals, mobile device support, collaboration features, integration abilities, etc.) and database services (e.g., in-memory, transactional, analytics, text, predictive, planning, etc.).”), the system comprising: 
a global database providing a first set of resources to the plurality of tenants (Fig. 1, 110, shared storage, tenant 1...n); 
a plurality of tenant databases, each tenant database providing a second set of resources to one of the plurality of tenants, each second resource of the second set of resources having an associated schema and resource type (Fig. 1, 120, para [0022], “…The system includes a shared storage element 110 and a number of tenant storage elements 120 (for tenants 1 through n)…” para [0048], “…When the structure is adjusted, the operation may be ignored if the table has not been copied to the tenant schema…”);
a plurality of resources accessible by the tenants, the accessible resources comprising the first set of resources (Fig. 1, 110) and the second set of resources (Fig. 1, 120);  and
an automated upgrade framework comprising one or more processors for upgrading the global database and the tenant databases in response to an upgrade of a first release of the system to a second release of the system (para [0025], “…According to some embodiments, an "automated" database interface agent 250 may automatically facilitate a tenant-based upgrade process…” para [0043], “FIG. 6 is an example of a system 600 executing an upgrade procedure in accordance with some embodiments. In particular, a first version of a deployment in shared storage 610 is being replaced by a second version of the deployment 612 in each tenant storage 620 via an upgrade tool 630. That is, a new version of the shared container is provided as the upgrade tool executes for each tenant…”), the one or more processors configured to: 
determine changes in the accessible resources between the first release and the second release (para [0029], “…In that case, the database interface agent might detect an error ; 
Eberlein does not explicitly teach 
generate a bulk upgrade patch based on the resource changes, the bulk upgrade patch reflecting all resource changes between the first release and the second release, the bulk upgrade patch comprising a plurality of patches that are needed to be applied to upgrade the global database from the first release to the second release; 
automatically apply the bulk upgrade patch to the global database; 
in response to an access request for one of the second resources of the second set of resources of each tenant database, determine a corresponding resource type of the one of the second resources and determine if the U.S. Application No. 16/550,765 Page 2 of 13 ORA190366-US-NPcorresponding resource type requires an upgrade; and 
upgrade the corresponding resource type by applying a cumulative patch to the corresponding resource type, the cumulative patch including all cumulative changes that the one of the second resources has undergone since a previous upgrade, wherein the upgrading the corresponding resource type only occurs in response to the access request and only the corresponding resource type is upgraded in response to the access request.
Ahuja teaches 
in response to an access request for one of the second resources of the second set of resources of each tenant database (Fig. 2, step 202, “where system 116 receives, from a user, a request for a feature.” para [0020-0021]. Wherein a request for a feature reads on an access request which triggers update.), determine a corresponding resource type of the one of the second resources and determine if the U.S. Application No. 16/550,765 Page 2 of 13 ORA190366-US-NPcorresponding resource type requires an upgrade (para [0033, 0035] teaches the claim feature); 
upgrade the corresponding resource type by applying a cumulative patch to the corresponding resource type, the cumulative patch including all cumulative changes that the one of the second resources has undergone since a previous upgrade, wherein the upgrading the corresponding resource type only occurs in response to the access request and only the corresponding resource type is upgraded in response to the access request (para [0025], “In block 204, system 116 upgrades the database system based on the request from the user. In one embodiment, the upgrading includes one or more provisioning steps that are based on the request from the user…” para [0029], “…Example provisioning actions performed include running database scripts, updating database scripts, updating schema layout. Other provisioning actions are possible, and the actual provisioning actions may depend on the particular requesting user and/or the particular entity”. Wherein the request from the user is a request for a feature, please refer to para [0020-0021]; and the actual provisioning actions may depend on the particular requesting user and/or the particular entity reads on the claims feature only the corresponding resource type is upgraded in response to the access request).
Eberlein and Ahuja are analogous art because both deal with database management and applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein and Ahuja before him/her before the effective filing date of the claimed invention, to incorporate the features of Ahuja into Eberlein because Ahuja’s teaching provides efficient and convenient database upgrades for users (Ahuja, para [0005-0007]).
Neither Eberlein nor Ahuja explicitly teaches 
generate a bulk upgrade patch based on the resource changes, the bulk upgrade patch reflecting all resource changes between the first release and the second release, the bulk upgrade patch comprising a plurality of patches that are needed to be applied to upgrade the global database from the first release to the second release; 
automatically apply the bulk upgrade patch to the global database;
Pitre teaches 
generate a bulk upgrade patch based on the resource changes, the bulk upgrade patch reflecting all resource changes between the first release and the second release, the bulk upgrade patch comprising a plurality of patches that are needed to be applied to upgrade the global database from the first release to the second release (para [0111], “At 510, one or more updates to a policy profile (e.g., the policy profile determined at 505) may be discovered. ….” para [0113], “In some embodiments, an update to a policy profile may ; 
automatically apply the bulk upgrade patch to the global databases (para [0114], “At 515, the policy profile associated with a user may be updated based on the discovered update(s) to the policy profile …”).
The combination of Eberlein and Ahuja along with Pitre are analogous art because all deal with database management and applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein, Ahuja and Pitre before him/her before the effective filing date of the claimed invention, to incorporate the features of Pitre into Eberlein and Ahuja because Pitre’s teaching provides techniques for automatically associating one or more access policies with an account, such that managing access to one or more resources provided by the account may be automated based on the associated access policy (Pitre, para [0008]).

Regarding claim 7 (Original), Eberlein as modified by Ahuja and Pitre teaches claim 1, Eberlein further teaches wherein each tenant in the system comprises a corresponding database schema (Fig. 1, sub-set tables).

Regarding claim 8 (Currently Amended), it is directed to a method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 8.

Regarding claim 14 (Original), it recites same features as claim 7 and is rejected for the same reason.

Regarding claim 15 (Currently Amended), it is directed to A non-transitory computer-readable medium for implementing the method that is disclosed in claim 1, please see the A non-transitory computer-readable medium (para [0028], “…For example, a computer-readable storage medium may store thereon instructions that when executed by a machine result in performance according to any of the embodiments described herein…”)

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein in view of Ahuja and Pitre as applied to claims 1, 8, and 15 respectively, in further view of Shiibashi et al (US 20180285434 A1, hereinafter “Shiibashi”).

Regarding claim 2 (Previously Presented), Eberlein as modified by Ahuja and Pitre teaches claim 1, but does not explicitly teach the one or more processors further configured to, in response to the access request: determine if the corresponding resource type is already being actively upgraded. 
Shiibashi teaches the one or more processors further configured to, in response to the access request: determine if the corresponding resource type is already being actively upgraded. (para [0100], “If the result of the determination in Step 1220 is YES, the local computers place a restriction in Step 1215 on the editing that can be performed on an existing local data stored in the local repository that corresponds to the shared data that is being edited at a different facility” wherein the editing that can be performed reads on the access request, the shared data that is being edited at a different facility reads on is already being actively upgraded).
The combination of Eberlein, Ahuja and Pitre along with Shiibashi are analogous art because all deal with database management and applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein, Ahuja, Pitre and Shiibashi before him/her before the effective filing date of the claimed invention, to incorporate the features of Shiibashi into Eberlein, Ahuja and Pitre because Shiibashi’s teaching provides advantages such as preventing conflict during synchronization of medical data between a cloud repository on a cloud server and a plurality of local repositories on a plurality of local servers of healthcare facilities connected to the cloud server (Shiibashi, Summary).

Regarding claim 9 (Previously Presented), it recites same features as claim 2 and is rejected for the same reason.

Regarding claim 16 (Previously Presented), it recites same features as claim 2 and is rejected for the same reason.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein in view of Ahuja and Pitre as applied to claims 1, 8, and 15 respectively, further in view of MALLIAH et al (US 20200106780 A1, hereinafter “MALLIAH”).

Regarding claim 3 (Previously Presented), Eberlein as modified by Ahuja and Pitre teaches claim 1, but does not explicitly teach wherein the bulk upgrade patch comprises a System for Cross-domain Identity Management (SCIM) bulk patch file.
MALLIAH teaches 
wherein the bulk upgrade patch comprises a System for Cross-domain Identity Management (SCIM) bulk patch file (para [0077], “In some embodiments, the computing system may perform bulk updates of the user permissions database to represent updates in access privileges for one or more groups of employees…”).
The combination of Eberlein, Ahuja and Pitre along with MALLIAH are analogous art because all deal with database/software management and applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein, Ahuja, Pitre and MALLIAH before him/her before the effective filing date of the claimed invention, to incorporate the features of MALLIAH into Eberlein, Ahuja and Pitre because MALLIAH’s teaching provides a system, a method for managing user permissions database that overcomes drawbacks of prior art such as inefficiency and risk of human error (MALLIAH, para [0005, 0016]).

Regarding claim 10 (Previously Presented), it recites same features as claim 3 and is rejected for the same reason.

Regarding claim 17 (Previously Presented), it recites same features as claim 3 and is rejected for the same reason.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein in view of Ahuja, Pitre and Shiibashi as applied to claims 2, 9, and 16 respectively, in further view of Warshavsky et al (US 20180096013 A1, hereinafter “Warshavsky”).

Regarding claim 4 (Original), Eberlein as modified by Ahuja, Pitre and Shiibashi teaches claim 2, but does not explicitly teach wherein the access request for the resource type comprises a get operation or a search operation.
Warshavsky teaches 
wherein the access request for the resource type comprises a get operation or a search operation (para [0048], “…In some implementations, updating the columns includes one or more operations to be performed in a non-relational database, such as a Put operation, a Delete operation, a CheckAndPut operation, a CheckandDelete operation, an Increment operation, a Get operation, and a Scan operation….”).
The combination of Eberlein, Ahuja, Pitre and Shiibashi along with Warshavsky are analogous art because all deal with database/software management and applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein, Ahuja, Pitre, Shiibashi and Warshavsky before him/her before the effective filing date of the claimed invention, to incorporate the features of Warshavsky into Eberlein, Ahuja, Pitre and Shiibashi because Warshavsky’s teaching provides implementations that “can provide more efficient use of a database system” (Warshavsky, para [0073]).

Regarding claim 11 (Original), it recites same features as claim 4 and is rejected for the same reason.

Regarding claim 18 (Original), it recites same features as claim 4 and is rejected for the same reason.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein in view of Ahuja and Pitre as applied to claims 1, 8 and 15 respectively, further in view of Colrain et al (US 20110276579 A1, hereinafter “Colrain”).

Regarding claim 5 (Previously Presented), Eberlein as modified by Ahuja and Pitre teaches claim 1, but does not explicitly teach wherein the bulk upgrade patch is applied to a mid-tier level and not at a database level.
Colrain teaches 
wherein the bulk upgrade patch is applied to a mid-tier level and not at a database level (para [0041], “…Once the mapping function has been installed at all servers, the version of use for routing requests is updated at all mid-tiers…”).
The combination of Eberlein, Ahuja and Pitre along with Colrain are analogous art because all deal with database/software management and applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein, Ahuja, Pitre and Colrain before him/her before the effective filing date of the claimed invention, to incorporate the features of Colrain into Eberlein, Ahuja and Pitre because Colrain’s teaching provides a method with which “the subscribers may route data efficiently even when access patterns and server conditions change” (Colrain, Abstract).

Regarding claim 12 (Previously Presented), it recites same features as claim 5 and is rejected for the same reason.

Regarding claim 19 (Previously Presented), it recites same features as claim 5 and is rejected for the same reason.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein in view of Ahuja, Pitre and Shiibashi as applied to claims 2, 9, and 16 respectively, in further view of Stickle et al (US 9280338 B1, hereinafter “Stickle”) and Gao et al (US 20140359043 A1, hereinafter “Gao”).

Regarding claim 6 (Original), Eberlein as modified by Ahuja, Pitre and Shiibashi teaches claim 2, but does not explicitly teach wherein applying the cumulative patch comprises loading the cumulative patch into a Java virtual machine (JVM) cache.
Stickle teaches loading updates into the heap of a virtual machine (refer to col 5, lines 29-32), Gao teaches updating the classes for an application in the cache is much easier and faster (refer to para [0193]), and Ahuja teaches the cumulative patch (refer to this office action regarding claim 1 above), so one of ordinary skill in the art would be motivated to combine the teachings of  Ahuja, Stickle and Gao to load the cumulative patch into a Java virtual machine (JVM) cache, i.e. the combination of Eberlein, Ahuja, Pitre, Stickle and Gao teaches the claim.
The combination of Eberlein, Ahuja, Pitre and Shiibashi along with Stickle are analogous art because all deal with database/software management and applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein, Ahuja, Pitre, Shiibashi, and Stickle before him/her before the effective filing date of the claimed invention, to incorporate the features of Stickle into Eberlein, Ahuja, Pitre and Shiibashi because Stickle’s teaching provides a method with which “Updates may be performed quickly and efficiently” (Stickle, col 5, lines 45-53).
The combination of Eberlein, Ahuja, Pitre, Shiibashi, and Stickle along with Gao are analogous art because all deal with database/software management and applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Eberlein, Ahuja, Pitre, Shiibashi, Stickle and Gao before him/her before the effective filing date of the claimed invention, to incorporate the features of Gao into Eberlein, Ahuja, Pitre, Shiibashi, and Stickle because Gao’s teaching provides a method with which updating classes for an application is made easier (Gao, para [0193]).

Regarding claim 13 (Original), it recites same features as claim 6 and is rejected for the same reason.

Regarding claim 20 (Original), it recites same features as claim 6 and is rejected for the same reason.


Applicant's arguments regarding art rejections filed 11/15/2021 have been fully considered but they are not persuasive.
On p8-12 of the Remarks, Applicant argued that “The prior art fails to disclose two different upgrade procedures in a single cloud- based multi-tenant system.” (last full paragraph on p11 of the Remarks)
Examiner respectfully disagrees, because, the cited reference by Eberlein teaches a cloud-based multi-tenant system (Eberlein para [0024]), and Ahuja and Pitre teach the two different upgrade procedures. Thus, the combination of Eberlein, Ahuja and Pitre teaches two different upgrade procedures in a single cloud- based multi-tenant system.  
Applicant also argued that “Further, the prior art fails to disclose upgrading a resource type ONLY in response to an access request to a corresponding resource, or using a cumulative patch for the upgrade and ONLY the corresponding resource type is upgraded in response to the access request.” (last full paragraph on p11 of the Remarks). More specifically, Applicant argued that “Ahuja discloses upgrading in response to an UPGRADE REQUEST” (first full paragraph on p12 of the Remarks)
Examiner respectfully disagrees, because, the cited reference by Ahuja teaches updating database in response to an access request (Ahuja, Fig. 2, step 202, para [0020-0021], wherein the request is a request for a database feature, para [0021] further teaches “a feature may be described as an entity. An entity is an object in the system,” Thus “the request” in block 204 in Fig. 2 which refers to “a request” in block 202 is clearly an access request, and the request triggers upgrading the database system). Further, Ahuja teaches the claim features “using a cumulative patch for the upgrade and ONLY the corresponding resource type is upgraded in response to the access request”, refer to Ahuja para [0025, 0029] as cited and explained in the office action above.
Thus, the combination of Eberlein, Ahuja and Pitre teaches the claim features under discussion, the rejections are maintained.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vickrey et al is cited for teaching updating database in response to an access request, (Vickrey, para [0058]). Brahmadesam et al is cited for teaching updating database lazily, e.g. in response to a request to read data. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

/Zengpu Wei/
Examiner, Art Unit 2192

/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192